 D (DCISIONS OF NATIONAL LABOR RELATIONS BOARDDistillery, Rectifying, Wine and Allied Workers' In-ternational Union of America, Local Union 38,AFL-CIO (Schenley Distillers, Inc.) and Grant H.Hall and Morgan A. Bahar. Cases 9 CB- 3607 and9 CB 3680May 18, 1979DECISION AND ORDERBY MEMBERS PNELLO, MURPHY, AND TRUESDALEOn August 28, 1978, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative L.aw Judge and toadopt his recommended Order.We agree with the Administrative Law Judge thatRespondent violated Section 8(b)(2) and (1)(A) of theAct by causing the discharge of Grant H. Hall andMorgan H. Bahar for failure to pay dues, withoutgiving Hall and Bahar clear and unambiguous noticeof its intention to do so.Respondent and Schenley Distillers, Inc. (Schen-ley), have a collective-bargaining agreement whichcontains a valid union-security provision. That provi-sion requires, inter alia, that employees must remainmembers in good standing or, upon union notificationto Schenley that they are not in good standing, em-ployees will be discharged. The contract also statesthat employees must pay dues as established by Re-spondent to be in good standing. Respondent's consti-tution and bylaws state that: (I) a member more than30 days in arrears on dues payment no longer main-tains his/her good standing; (2) a member more than60 days, but less than 6 months, in arrears automati-cally will be suspended and may be removed fromemployment; and (3) members more than 6 monthsin arrears may be expelled. All employees receivecopies of the contract and of Respondent's constitu-I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dn' Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.tion and bylaws upon being sworn into union mem-bership.Grant Hall was hired by Schenley in September1975. He was on medical leave from April to Septem-ber 1976. Although able to work by September, Hallwas then laid off. As of November 1976, Hall was 6months in arrears on his dues payments.2Hall hadbeen in layoff status before and his practice had beento pay his dues arrearages when he returned to work.Dean, Respondent's president, called Hall, informedhim of his arrearages, told him that he did not like toterminate employees, and that, if Hall could pay atleast half of his arrearages, the rest could wait. Alsoin late November, Rucker, Respondent's financialsecretary, called Hall and informed him of his duesarrearages. In December 1976, Hall received a checkfor vacation benefits from which dues were deducted;however, those dues were credited prospectively byRespondent, i.e., for January and February, thusleaving Hall still 6 months in arrears on his dues de-linquencies. There were no further communicationsbetween Respondent and Hall, and on March 22,1977, Respondent sent a letter to Schenley requestingthat Hall be discharged pursuant to the union-secu-rity provision of the contract.Morgan Bahar was hired in January 1976 and laidoff at the end of July 1976. Bahar was not on checkoffand did not pay any dues at the beginning of hisemployment. His name appeared on the October de-linquency list which, as usual, Respondent posted atthe plant. In November Bahar paid $20 of his arrear-ages to Rucker. Also in November Dean called Baharand stated that, since Bahar was 6 months in arrears,his "card would be pulled" unless his dues were paid.In January 1977, Bahar visited Schenley and spokewith Industrial Relations Manager Burch. Baharasked about his dues and was told by Burch to seeDean; however, Bahar merely left the plant. On AprilI, 1977, Respondent sent a letter to Schenley request-ing that Bahar be discharged pursuant to the union-security provision involved herein.Based on the foregoing and the record as a whole,we conclude, contrary to our dissenting colleague,that Respondent failed to fulfill its fiduciary duty toinform Hall and Bahar of their obligations under theunion-security provision of the contract before re-questing and securing their discharge. The Board haslong held that, because of the finality of a recommen-dation of discharge, a union must specifically advise amember of the obligations under the union-securityagreement before effectuating a discharge. A union'sduties include informing the member of the amountowed, the method used to compute that amount,2 Respondent required members in layoff status to pay only half theirdues.242 NLRB No. 51370 DISTII.IERY, RECTIFYING. WINE AND ALLIED WORKERS. I.(X'AI 38when such payments are to be made, and that dis-charge will result from failure to pay.'We are not persuaded in the instant case that Re-spondent provided to the discriminatees clear and un-ambiguous notice of their dues delinquencies. themanner of their computation, or the consequenceswhich would follow if the arrearages were not paid bya certain date. Thus, even though Respondent's pres-ident and financial secretary made calls to both Halland Bahar, at no time did Respondent inform them ofa due date for the payment of arrearages or that ter-mination would follow immediately upon failure topay.Further, analysis of the collective-bargaining agree-ment and Respondent's constitution and bylaws, andthe provisions therein which pertain to discharge formembers not in good standing, reveals that those pro-visions do not require discharge, and thus in them-selves would not provide sufficient notice of the con-sequences of failure to pay dues arrearages.Respondent's constitution and bylaws, article X, sec-tion 1, state that a member "sixty days or more butless than six months in arrears in the payment of dues.. shall stand automatically suspended... [and] mayibe: (a) Removed from employment...." (Emphasissupplied.) In addition to this ambiguity regarding pos-sible discharge for dues arrearages, article X, section2, merely provides that "[m]embers six months in ar-rears of payment of dues ...may be expelled." Thissection does not even mention the possibility of re-moval from employment for being 6 months in ar-rears, and yet that was the alleged status of Hall andBahar. Thus, even though the discriminatees mayhave received copies of the constitution, bylaws, andcollective-bargaining agreement which set forthunion-security obligations, we do not believe the pro-visions therein are sufficiently unambiguous to pro-vide adequate notice of such obligations. Even if aunion member is aware generally of the obligationunder a union-security provision, a union is still re-quired to give specific and advance notice of the ar-rearages, and meet the minimum level of conduct re-quired under its fiduciary duty as described above.Thus, the fact that the discriminatees had copies ofthese documents and were made aware generally thatthey owed dues does not establish that the discrimi-natees were reasonably informed of their obligationsand the consequences of their failure to meet the obli-tSee Philadelphia Sheraton Corporation. 136 NLRB 888 (1962). enfd 320F.2d 254 (3d Cir. 1963); District 9. International Association of Machinist.rsand Aerospace Workers, AFL- CIO (Manel-Schebzer. Diivision of Borg- Wa'rn-er Corp.). 237 NLRB 1278 (1978). International Brotherhood of Boilermmtkerr,Iron Shipbuilders, Blacksmiths. Forgers & Helpers. Ical Ldge N,5o -32,AFL CIO (Triple A Machine Shop. Inc. dh/a Triple .4 Souhj). 239 NlRH504 (1978).gations. Moreover, as the Administrative Law Judgefound, Respondent had never sought the discharge ofemployees situated similarly to those involved here,and therefore there could be, and was, no consistentpolicy of terminations for failure to pas dues arrear-ages which an employee could be charged with know-ing. Thus, contrary to the assertions of our dissentingcolleague, our conclusion that Respondent violatedits fiduciary duty here is not a "hypertechnical andmechanistic approach." Rather, it is a view which in-corporates the concept of fundamental fairness inher-ent in the Act. It is hard to imagine what is "unrea-sonable" in requiring a union clearly to set forth thoseobligations its members owe, and to provide clear andsufficient notice of the consequences for failure tomeet those obligations; the obligation does not, andshould not, rest on the members.4We therefore con-clude that Respondent violated its fiduciary duty, andthus violated Section 8(b)(2) and (I )(A) of the Act, asfound by the Administrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative aw Judge and hereby or-ders that the Respondent. Distillery, Rectifying, Wineand Allied Workers' International Union of America,Local Union 38. AFL-CIO. Frankfort, Kentucky, itsofficers, agents, and representatives, shall take the ac-tion set forth in the said recommended Order, exceptthat the attached notice is substituted for that of theAdministrative L.aw Judge.MEMBER MtRPItY. dissenting:Contrary to my colleagues and the AdministrativeLaw Judge, I conclude that Respondent met its fidu-ciary obligation to Charging Parties Hall and Baharprior to causing their discharge for failure to payunion dues. I would therefore find that Respondentdid not violate Section 8(b)(2} and (I)(A) of the Actas alleged in the complaint.As the Administrative Law Judge found, by No-vember 1976,5Hall, who had been laid off by theEmployer, was 6 months in arrears in his dues pay-4 The facts do show that dues were deducted from a vcation check issuedto Hall; these were applied prospectively. so that Hall remained 6 months inarrears. Also, Bahar paid $20 of his arrearages to Rucker. hus. contrar tothe assertion of our dissenting colleague. it appears both iHall and Bahartook some steps toward meeting their obligations. Moreover. as noted above,it was Hall's practice to pay arrearages when he returned from la-yoff status,and he was given no cause to believe he would he treated differentl5on thisoccasion. In an eent, even it' neither discriminatec took steps to pa hisarrearages. the result reached herein would not differ. since Respondent didnot provide clear and unambiguous notice of the obligations owed beforesecuring the discharges here'All dates herein are in the latter part t ' 197h ir carls 1'97371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDments6and was so informed by Respondent's pres-ident, Dean. Dean also told Hall that Respondent didnot like to terminate a member and that, if Hallwould pay half the amount he owed, Respondentwould wait for the rest. Also in November, Respon-dent's financial secretary, Rucker, called Hall andtold him that he owed $24 in back dues and had toget current. In December, Hall received a vacationcheck from the Employer from which $8 of uniondues were deducted; this amount was applied by Re-spondent as Hall's dues for January and February1977. On March 22, 1977, Respondent wrote to theEmployer that Hall was no longer in good standingbecause of his failure to pay dues and consequentlythe Employer did not recall Hall from layoff in thespring of 1977 when work became available.Bahar, who was also laid off during much of thelatter half of 1976, appeared on a list of delinquentmembers which was posted at the Employer's plant inOctober 1976. In November, Bahar paid $20 to Ruck-er, who told him at the time that he was quite delin-quent and must get his dues paid, which Bahar prom-ised to do. After paying the $20, Bahar remainedmore than 6 months delinquent. Also in November,Dean called Bahar and told him that he was 6 monthsin arrears and that unless the dues were paid his cardwould be pulled.Bahar did not attempt to communicate with Re-spondent regarding his dues but, in January, whilevisiting the Employer's industrial relations manager,Burch, about an unrelated matter, asked how muchhe owed the Union. Burch responded that he did notknow and that Bahar should talk to an officer of Re-spondent, but Bahar did not do so. Subsequently, onApril 1, Respondent requested the Employer to dropBahar from the seniority list and as a result of theEmployer's compliance with this request Bahar, likeHall, was not recalled by the Employer when workbecame available.The Administrative Law Judge found that Baharand Hall were given copies of Respondent's constitu-tion and bylaws and the collective-bargaining agree-ment between Respondent and the Employer, andthat these documents contained explicit provisionsdetailing employees' obligations to pay union duesand the Union's right to demand that employees bedischarged for failing to meet these obligations. Addi-tionally, as discussed above, Respondent, prior to re-questing Hall's and Bahar's terminations, told themthey were in arrears and were required to becomecurrent in their dues obligations, but neither Hall nor6 Employees on layoff status are required either to obtain out-of-workcards or to pay monthly dues of $4, instead of the regular dues of $8 permonth.Bahar attempted to pay his back dues. Indeed, nei-ther employee even attempted to contact Respondentwith regard to the arrearages.In these circumstances, I do not believe that Re-spondent owed any further duty to Bahar and Hall toinform them of the consequences of their failure topay back dues prior to advising the Employer thatthey were no longer members in good standing andcausing them to be dropped from the Employer's se-niority list. The evidence clearly establishes that Re-spondent, by providing them with copies of its consti-tution and the applicable contract covering theiremployment, and by its representative's efforts to getthem to pay their back dues, took reasonable steps toinform the Charging Parties of their obligations. Tofind in the face of these facts, as do my colleagues andthe Administrative Law Judge, that Respondentfailed to give Hall and Bahar sufficient notice thattheir jobs were in jeopardy is to take a hypertechnicaland mechanistic approach, and places an unreason-able burden on unions seeking lawfully to requiremembers to fulfill their membership obligations.The majority argues that because the contract andRespondent's constitution and bylaws did not explic-itly require discharge of employees who did not re-main in good standing with the Union, Bahar andHall cannot be considered to have been put on noticeof the potential result of their failure to meet theirdues obligations. This argument is without merit. Al-though the relevant provisions afforded Respondentthe right to seek discharge of employees who were inarrears in dues payments instead of imposing an obli-gation to demand discharges in such circumstances,this fact alone cannot be construed to suggest thatHall and Bahar were unaware of the consequences oftheir continuing dues arrearages.Accordingly, I would find that Respondent did notviolate Section 8(b)(l)(A) and (2) of the Act as al-leged and would dismiss the complaint against theUnion in its entirety.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to causeSchenley Distillers, Inc., to discriminate againstGrant H. Hall or Morgan A. Bahar, or any otheremployee, in violation of Section 8(a)(3) of theNational Labor Relations Act, as amended.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise of372 DISTILLERY, RECTIFYING, WINE AND ALLIED WORKERS, LOCAL 38the rights guaranteed them in Section 7 of theAct, except to the extent that such rights may beaffected by an agreement requiring membershipin a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the Act,as amended.WE WILL make Grant H. Hall and Morgan A.Bahar whole for any loss of earnings they mayhave suffered because of discrimination againstthem.Ill1. THE ALEGED UNFAIR LABOR PRACTICESA. The FactsI. The obligation of employees to pay duesThe collective-bargaining agreement between Respon-dent and Schenley in effect from August 1, 1975, throughJuly 31, 1978.' contained the following union-securityclause:DISTILLERY, RECTIFYING, WINE AND ALLIEDWORKERS' INTERNATIONAL UNION OFAMERICA, LOCAL UNION 38, AFL-CIODECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharges in these cases were filed by Grant H. Hall and Mor-gan A. Bahar on July 7, 1977, and September 28, 1977,respectively. On November 30, 1977, the Regional Directorissued a consolidated complaint alleging that RespondentUnion caused Schenley Distillers, Inc., to discharge Halland Bahar pursuant to a union-security agreement withoutgiving them prior or adequate notice that they were delin-quent in the payment of their periodic dues to the Union.The complaint alleges that the Union accordingly violatedSection 8(bX2) and (bX)(l)(A) of the Act. In its answer theUnion denied the commission of any unfair labor practices.On April 24, 1978, a hearing was held before me inFrankfort, Kentucky. At the close of the hearing, oral argu-ment was waived. The parties were given leave to file briefswhich have been received from the General Counsel andthe Union.Upon the entire record in this case, including my obser-vation of the witnesses and their demeanor while testifying,I make the following:FINDINGS AND CONCLUSIONSARTICLE IIMembershipI. (a) All present employees and those to be hired inthe future, shall on the thirtieth day following the be-ginning of their employment, or the execution of thisagreement, whichever is later, be and remain membersof the Union in good standing, in accordance with therequirements of the Labor Management Relations Actof 1947, as a condition of employment, and to the ex-tent that such membership does not conflict with anyFederal or State laws.(b) The Company shall be required to discharge anyemployee upon notification of the Union to the effectthat said employee is not in good standing, within theprovisions of the Labor Management Relations Act of1947.** *2. All employees subject to the terms and provisionsof this Agreement shall be required to pay the initi-ation fee, periodic dues and regularly authorized as-sessments established by the Union as a condition ofgood standing membership.Respondent's constitution and by-laws provides for a S25initiation fee. Active employees are required to paymonthly dues of $8 payable on the first business day of themonth. Laid-off employees are required to pay monthlydues of $4, unless they obtain out-of-work cards. Respon-dent's constitution and by-laws further provides:ARTICLE IXI. THE BUSINESS OF THE EMPLOYERSchenley, a Delaware corporation, manufactures distilledspirits at its Frankfort, Kentucky, facility. Schenley annu-ally ships goods and materials valued in excess of $50,000from that facility directly to points outside the Common-wealth of Kentucky. I find that Schenley is an employerengaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act to assert juris-diction in this case.II. THE LABOR ORGANIZATION INVOLVEDRespondent Union is a labor organization within themeaning of the Act.Good StandingSection 1. Members more than thirty days in arrearsin the payment of dues, assessments or fines shall notbe in good standing. The foregoing sentence shall notbe applicable to the dues obligation of a memberwhose dues have been withheld by his employer forpayment to the Local Union pursuant to the member'svoluntary authorization provided for in collective bar-gaining agreements between his employer and the Lo-cal Union and/or the International Union. However, amember who is on voluntary dues authorization(checkoff) shall be under the duty to pay his dues di-rectly to the Local Union if he has no monies owing toPrior contracts also containing union-security clauses have been in effectfor over 30 ears.373 DECISIONS OF NATIONA LABOR RELATIONS BOARDhim by his employer which are subject to his checkoffauthorization on the date when the employer deductsthe dues of other members. The due date for a pay-ment of assessments or fines shall be the date of theirenactment or imposition.Section 3. Members thirty days and less than sixtydays in arrears in the payment of current dues. assess-ments or fines may attend meetings but shall have nei-ther voice nor vote thereat.ARTICLE XSuspension and Expulsion for Non-Payment of Dues,Assessments and FinesSection 1. Members sixty days or more but less thansix months in arrears in the payment of dues, assess-ments or fines shall be barred from Local Union meet-ings, shall be removed from committees and shallstand automatically suspended from all rights andprivileges of membership.A suspended member shall be reinstated only uponpayment of full arrears and a reinstatement fee of$2.00. In addition to suspension from membership,such member may be:(a) Removed from employment wherein an agree-ment between the Local Union and/or the Interna-tional Union, and employer permits it; and/or(b) Removed from any Union office without trial.Section 2. Members six months in arrears of pay-ment of dues, assessment or fines may be expelled.At the time new employees report for work, Respondentconducts an orientation session in which Respondent's pres-ident, Dean, participates. At this session Dean ordinarilytells employees about Respondent's initiation fees, regulardues, and laid-off dues. After employees complete their pro-bationary periods, Dean arranges to swear them in neitherat the next union meeting or on the job. At that time Deancustomarily gives each new employee a copy of Respon-dent's contract with Schenley and a copy of Respondent'sconstitution and by-laws. Grant Hall and Morgan Bahar,the charging parties in this case, were both sworn in byDean at the plant and at the time each was given copies ofthe contract and the constitution and by-laws.'2. Grant HallGrant H. Hall was hired by Schenley on September 23,1975. In April 1976 he suffered an injury off the job and2 Hall and Bahar testified that they were not given copies of the constitu-tion and by-laws and that they received copies of the contract at their orien-tation sessions. A third employee, Ware, initially testified that when he wassworn in Dean did not give him a copy of the constitution and by-laws, butthen testified that he did not recall receiving or seeing a copy of the constitu-tion and by-laws at that time. All three employees identified the documentsby the colors of their covers rather than by their titles or contents and theytestified either that they received or recalled receiving only one blue book. Ihave credited Dean that he followed his usual practice in all three cases andconclude that the three employees' contrary testimony is a product of faultyrecollection of events which seemed unimportant at the time.was put on medical leave until September 1976. Then, al-though he was physically able to work, he was placed onlayoff status because of lack of work. Hall had been laid offpreviously on five or six occasions for periods from 2 to 4months.Hall signed a checkoff authorization after his initial em-ployment and except when he was on layoff or medicalleave his dues were deducted from his pay. During periodsof layoff before 1976. Hall permitted his laid-off dues toaccumulate until he was recalled. Upon recall, he learnedthe amount of his arrearage through a list of delinquentmembers posted on the plant bulletin board and paid theaccumulated arrearage to Respondent's financial secretary,Rucker, after he received his first paycheck.By November 1976 Hall had been out of' work for 6months and was 6 months in arrears in payment of his dues.At that time, Dean obtained the telephone numbers of sev-eral delinquent employees, including Hall, from Schenley'spersonnel clerk, Heady, and called Hall. Dean told Hallthat he was 6 months behind, that the trustees were "gettingon" the financial secretary, and that his dues had to hepaid. Hall replied that he had no money then, but wouldshortly receive an unemployment compensation check afterwhich he would come to the plant to pay him. Dean toldHall that Respondent did not like to terminate any unionmember and that if Hall could pay half of what he owedRespondent would wait for the remainder until later.Shortly after Dean asked Heady for Hall's telephonenumber, Hall called Heady to ask about the availability ofwork. At the end of their conversation, Heady told Hallthat Hall should contact Dean about his union dues.lIn the latter part of November, Financial SecretaryRucker called Hall and told him that he owed $24 andwould have to get his dues caught up. Hall replied that hewas living solely on unemployment compensation, butwould pay his arrearage as soon as he got his next check.Rucker said nothing at that time to indicate that Hall's jobwas in jeopardy.4In December Schenley issued a vacation check to Hallfrom which it deducted $8 fbr union dues. Respondent ap-plied this amount as payment of Hall's laid-off dues forJanuary and February 1977.On March 22, 1977, Respondent wrote Schenley's indus-trial relations manager with respect to Hall:Also, we advise you to drop GCrant Hall [from the se-niority list] due to the fact that he is behind in hisHeady's testimony corroborates Dean that he sought Hall's telephonenumber in order to call him about his dues. Although Hall denied talking toeither Dean or Heady about his dues, he conceded that he was concernedabout his lack of work at the time and that Heady very possibly told himthat Dean wanted to see him about his dues. I have credited Dean andHeady in regard to these conversations. Although Dean and Heady were notprecise as to the time of the calls, it appears that they occurred in November.when Hall was 6 months in arrears and when Hall confirmed that he spoketo Head) about the availability of work.4 Hall denied that Rucker called him at any time. Rucker testified hecalled Htall on two occasions once in November and again in December. Inan affidavit given during the investigation of this case Rucker stated that hemade one call to Hall. His explanation that he was ony asked about a singleconversation at that time and did not volunteer that he had a second conver-sation is not convincing. While I have not credited Hall's denial that Dean orRucker called him, I conclude that the second conversation described byRucker did not occur and that Rucker called Hall only once.374 DISIILLERY. RECTIFYING. WINE AND ALLIED WORKERS, LOCAL 38Union Dues and he has been contacted but has notpaid them at this time. Therefore, he is not in goodstanding with the Local.As a result, Schenley did not recall Hall in the spring of1977 when he would otherwise have been recalled to work.Hall did not learn that he was terminated until he discov-ered in May that an acquaintance with less seniority hadbeen recalled. At that time, Hall visited Schenlev's person-nel clerk, Heady, who told him that he had been terminatedfor failure to pay union dues.In October 1977, Hall paid his arrearages to Respondentand was reinstated by Schenley without objection from Re-spondent.It is conceded that between December, when $8 waswithheld from Hall's pay, and March, when Respondentrequested his discharge, Respondent had no further com-munication with Hall about his dues, did not notify himthat he had been expelled for nonpayment of dues, and didnot notify him that it had requested his termination.3. Morgan BaharMorgan A. Bahar was hired on January 8, 1976. andworked with some interruptions due to layoffs of short du-ration until July 30, 1976. Bahar was then laid off untilOctober 1976 when he was recalled to work for several daysand again laid off on October 28, 1976.Bahar did not sign a checkoff authorization when he be-came a member of the Union. After either a call from Deanor seeing his name on a delinquency list posted in the plantBahar paid Dean his initiation fee in two installments be-fore July 1976, but Bahar paid no dues before his July lay-off. In October, Rucker posted a delinquency list in theplant on which Bahar's name appeared, and in November1976, Bahar paid $20 to Rucker. At that time, Rucker toldhim that he was quite delinquent and must get his duespaid. Bahar promised that he would do so. Rucker appliedBahar's payment to his back dues for April, May, and halfof June. After making this payment Bahar still owed half ofhis June dues and laid-off dues for 6 months.5In November, Dean telephoned Bahar and told him thathe was 6 months in arrears and that unless his dues werepaid, his card would be pulled. Although Rucker testifiedthat he unsuccessfully tried to telephone Bahar in Novem-ber, neither he nor Dean spoke to Bahar thereafter, and theUnion made no attempt to communicate with Bahar bymail.Bahar visited Schenley's industrial relations manager,Burch, in January 1977, about an unrelated matter. At thattime, he asked Burch how much dues he owed to theUnion, and Burch replied that he did not know but thatBahar should see Dean or the current financial secretary.Bahar did not do so, according to him, because he had nomoney to pay the dues.IBahar testified that neither Dean nor Rucker spoke to him about his duesafter June 1976. and that he had no recollection of paying any dues toRucker in November. However. Respondent's dues records support Rucker'stestimony as to receipt of this payment, and there is no apparent reason whythese records should show a payment at that time if it was never made. Ihave credited Rucker and Dean rather than Bahar whose recollection ap-peared to be faulty in this as well as other respects.On April 1, 1977, the Union sent Schenley's industrialrelations manager a letter stating:Local t38 hereby advised the Company that Mor-gan Roberts is not in good standing with the Unionbecause of his failure to pay past due Union dues. Hehas been contacted and has failed to pay as of thisdate.We request the Company drop him from the senior-ity list effective April 1, 1977.As a result, Schenley did not recall Bahar when an open-ing arose in the spring of 1977. In May 1977, Bahar learnedthat others had been recalled, and other employees told himat that time that he had been fired for failure to pay hisunion dues. Bahar did not contact the Company or Respon-dent after receiving this information. In November 1977,Bahar was reinstated by Schenley without objection fromthe Union, and he paid his arrearages to the Union.B. Concluding FindingsThe General Counsel contends that the Union violatedSection 8(b)(2) of the Act by failing to fulfill its fiduciaryduty to inform Hall and Bahar clearly of their union-secu-nty obligations under the contract before demanding theirdischarges.,Respondent contends that it fulfilled its obligation byposting notice of their delinquency in the plant and by theefforts of Dean and Rucker to contact them.It is well settled that before a union may enforce a union-security agreement by causing the discharge of an em-ployee, it has "a fiduciary duty ...to deal fairly with em-ployees," which, "at the minimum ...requires that theunion inform the employee of his obligations in order thatthe employee may take whatever action is necessary to pro-tect his job tenure."The amounts owed, the basis for the computation, andthe time by which payment must be made all must clearlybe expressed. Responsibility for any ambiguity must beborne by the union.'In this case, when Hall and Bahar were first hired, theywere given specific notice that they were required to joinRespondent and pay dues, and both knew that laid-off dueswere required when they were on layoff. However, Hall andBahar were not specifically informed as to how Respondentwould enforce the obligation to pay laid-off dues either atthat time or at any time thereafter.Respondent's constitution and bylaws provides for sus-pension from membership after 2 months of delinquencyand expulsion after 6 months. They specifically authorize6The complaint raises no issue as to the validity of the union-securityclause in the agreement or as to its application to require maintenance ofmembership during periods of layoff.' Hotel, Motel and Club Employees' Union, Local 568 (Philadelphia Shera-ron Corp.) v. N.LR.B. 320 F.2d 254, 258 (3d Cir. 1963), enfg. 136 NLRB 888(1962).B Teamsters Local Union No. 122, International Brotherhood of Teamsters,.Chauffeurs. Warehousemen and Helpers of Amertca (Augusr A. Busch and Co.of Mass., Inc.), 203 NLRB 1041, 1042, enfd. 509 F.2d 1160 (Ist Cir. 1974)BaoArea Typographical L'nion Local No. 21, International TypographicalUnion, AFL-CIO (Northwest Publications, Inc.), 218 NLRB 812, 814 (1975);H C. Macaulev Foundry Co., 223 NLRB 815, enfd. 553 F.2d 1198 (9th Cir.1977)375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent to seek an employee's removal from employ-ment under the union-security clause after 2 months of de-linquency. However, insofar as it appears, Respondent hasnever sought discharge of an employee before he was 6months in arrears and has no consistent policy, certainlynot one known or publicized to its members, as to when itseeks an employee's termination. Delinquency noticesposted in the plant request immediate payment, but do notindicate deadlines for payment after which discharge willbe sought and are not likely to be read by employees onlayoff at the time of posting.In the case of Hall, although he had never previouslybeen laid off for more than 6 months, his experience hadbeen that he was permitted to pay accumulated laid-offdues after recall, and absent clear notice to the contrary itwas reasonable for him to believe, as he testified, that hewould again be permitted to do so. While Dean told him inNovember that the dues had to be paid and that Respon-dent did not like to terminate any members, neither he norRucker told Hall at that time that he would be terminatedat any specific time before recall if he failed to pay his laid-off dues. Dues deducted from his vacation paycheck in De-cember were treated as payments for future dues so that heremained 6 months in arrears on Respondent's books fromDecember on, but Respondent did not request his termina-tion until March. It did not contact Hall again, did notnotify him of its intent to seek his termination, and did noteven notify him that his termination had been requested.In the case of Bahar, Rucker posted a delinquency noticein October when Bahar was 6 months delinquent, but didnot mention the possibility of termination for nonpaymentof his arrearage. When Bahar paid part of his back dues inNovember leaving him still 6 months in arrears, Ruckertold him only that he must get his dues paid without statingwhat would happen if he did not. Although Dean later toldBahar his card would be pulled if his dues were not paid, hegave Bahar no deadline, and Respondent then permitted 4months to pass before pursuing the matter further. It thenacted without any further notice to Bahar.I find that however well-intentioned Dean and Ruckermay have been in seeking to enforce the union-securityagreement, Respondent failed to give either Hall or Baharan unambiguous statement of Respondent's intention toseek their termination at any certain time before they wererecalled to work if they failed to pay their accrued arrear-ages and that Respondent thereby failed to satisfy its obli-gation to them before seeking their discharge. Although Re-spondent contends that they were willful violators of theirobligation to pay dues who now seek to use Respondent'sfiduciary obligations as a shield to avoid their known lawfulobligations, there is no indication of their unwillingness topay based on any factor other than their unemployment,their limited financial means, and their lack of awareness ofthe consequences. In these circumstances, I find no basis forexcusing Respondent from the obligation to give them clearnotice that their jobs were in jeopardy if they waited to berecalled before paying their arrearages.9 Accordingly, I con-clude that Respondent violated Section 8(b)(2) and (IX)(A)H. C. Macauley Foundry Co., supra; Bay Area Typographical Union LocalNo. 21, International Typographical Union, AFL-CIO (Northwest Publica-tions, Inc.), supra.of the Act by causing Schenley to terminate them for non-payment of dues.THE REMEDYHaving found that Respondent violated Section 8(b)(a)and (I)(A) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.I shall further recommend that Respondent be ordered tomake Hall and Bahar whole for any loss of earnings theymay have suffered as a result of the discrimination againstthem by payment to them of the amounts they normallywould have earned from the dates of their respective dis-charges to the dates of their respective reinstatements, lessnet earnings, and interest thereon to be computed in themanner prescribed in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977).'°Upon the basis of the above findings of fact and the en-tire record in this case, I make the following:CONCLUSIONS OF LAW1. Schenley Distillers, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. Distillery, Rectifying, Wine and Allied Workers' In-ternational Union of America, Local 38, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3. By causing Schenley to discharge Hall and Baharwithout first clearly informing them of their dues obliga-tions pursuant to a union-security agreement and of theconsequences of their failure to meet them, Respondent hasengaged in unfair labor practices affecting commerce withinthe meaning of Section 8(bX2) and ()(A) and Section 2(6)and (7) of the Act.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended:ORDER"The Respondent, Distillery, Rectifying, Wine and AlliedWorkers' International Union of America, Local Union 38,AFL-CIO, and its officers, representatives, and agents,shall:1. Cease and desist from:(a) Causing or attempting to cause Schenley Distillers,Inc., to discriminate against any of their employees in viola-tion of Section 8(aX3) of the Act.(b) In any like or related manner restraining or coercing'1See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.376 DISTILLERY, RECTIFYING. WINE AND ALLIED WORKERS, LOCAL 38employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, except to the extent that such rights areaffected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8(aX3) of the Act, as modified by the Labor-Man-agement Reporting and Disclosure Act of 1959.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Make Grant H. Hall and Morgan A. Bahar whole forany loss of earnings they may have suffered as a result ofthe discrimination against them in the manner set forth inthe section of the Decision above entitled "The Remedy."(b) Post at its offices copies of the attached noticemarked "Appendix."'2Copies of said notice, on forms pro-12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-vided by the Regional Director for Region 9, after beingduly signed by an authorized representative, shall be postedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.(c) Deliver to the Regional Director for Region 9 signedcopies of said notice in sufficient number to be posted bySchenley Distillers, Inc., the employer willing, in all placeswhere notices to employees are customarily posted.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."377